     Case: 1:20-cv-00013 Document #: 13 Filed: 02/03/20 Page 1 of 2 PageID #:110



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ZAG AMERICA, LLC,

        Plaintiff,                                    Case No.: 1:20-cv-00013

v.
                                                      Judge Robert W. Gettleman
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,                           Magistrate Judge Sidney I. Schenkier

        Defendants.




           PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A
TEMPORARY RESTRAINING ORDER, INCLUDING A TEMPORARY INJUNCTION,
     A TEMPORARY ASSET RESTRAINT, AND EXPEDITED DISCOVERY

       Plaintiff, ZAG AMERICA, LLC (“ZAG” or “Plaintiff”), seeks entry of an Ex Parte

Temporary Restraining Order, including a temporary injunction against Defendants enjoining the

manufacture, importation, distribution, offering for sale, and sale of infringing and counterfeit

ZAG AMERICA, LLC products, a temporary asset restraint, and expedited discovery in an action

arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the

Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq. A Memorandum of Law

in Support is filed concurrently with this Motion.




                                                 1
Case: 1:20-cv-00013 Document #: 13 Filed: 02/03/20 Page 2 of 2 PageID #:110



 Dated: February 3, 2020                    Respectfully submitted,

                                            /s/ Ann Marie Sullivan
                                            Ann Marie Sullivan
                                            Alison Carter
                                            Raymond Lang
                                            AM Sullivan Law, LLC
                                            1440 W. Taylor St., Suite 515
                                            Chicago, Illinois 60607
                                            Telephone: 224-258-9378
                                            E-mail: ams@amsullivanlaw.com

                                            ATTORNEYS FOR PLAINTIFF




                                     2
